Scott, J.,

delivered the opinion of the Court.

This was an action against the steamboat Belmont for the hire of a barge, which barge was hired to the said boat for her fitting out and equipment. There was a demurrer to the statement, which was sustained, and the only question in the case is, whether the hire of the barge is a material furnished in the equipment of a boat under the second subdivision of the first section of tha act concerning boats and vessels. An object of the statute was to procure a credit for boats for all things necessary to keep them in employment. This Court has held that, under some circumstances, a lighter may be considered as a part of a boat.— If a barge becomes necessary in navigating a boat, and one is hired for that purpose, there is no reason why it should not be considered .as á material furnished for her equipment. It is certainly within the reason of the law, and being within the reason, the words of the statute, we think, are sufficiently comprehensive to embrace it.
The other Judges concurring,
the judgment will be reversed and the cause remanded.